Citation Nr: 1436506	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-43 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel








INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  It was determined therein that new and material evidence sufficient to reopen service connection for bilateral hearing loss and for tinnitus, which were denied in a previous rating decision, had not been received.  The Veteran appealed these determinations.

In April 2012, the Board determined that new and material evidence had been received with respect to bilateral hearing loss but not with respect to tinnitus.  Service connection for bilateral hearing loss only then was remanded for additional development.  Review of the Veteran's paper and electronic claims files shows that adjudication in this regard now may proceed.  The following determination thus is undertaken also based on this review.


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during his service or within the year following his separation from service, and it is not related to his service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 4.1 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A March 2009 letter informed them of the criteria for establishing service connection, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how an initial rating and effective date would be assigned if service connection was granted.  They were provided with full information prior to the initial adjudication via the April 2009 rating decision.  Letters dated in May 2012 and February 2014, though after this rating decision as they were sent pursuant to the Board's remand, went above and beyond by repeating all of the aforementioned.

VA also has a duty to assist with respect to a claim for VA benefits [38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)], to include a requirement to aid the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records, service personnel records, and private treatment records from the only provider identified by him have been obtained.  No VA treatment records have been obtained because none were identified.  In August 2007, June 2011, and June 2012, the Veteran had VA medical examinations.  The latter was pursuant to the Board's remand.  To the extent there was no review of any claims file, each examiner otherwise was aware of the Veteran's history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed about his symptoms and assessed.  These actions provide sufficient detail so that this determination is fully informed.  As such, the examinations are adequate notwithstanding any argument to the contrary by the Veteran or his representative.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is significant that neither the Veteran nor his representative has identified any necessary further development that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection means that the facts, shown by evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Service connection also generally may be established for any disease diagnosed after separation from service if it was incurred in service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection additionally may be established if there was manifestation during service and at any later date unless the later date manifestation is clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection further exists for chronic diseases when service was for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year following service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present contemporaneous with or at the time a claim is filed or at any time thereafter during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in February 2009, and he filed his initial claim in February 2007.  Private treatment records, which are dated from 1996 to 2006, do not reflect a diagnosis of hearing loss.  The August 2007 VA medical examination revealed bilateral hearing loss.  Indeed, the Veteran's pure tone threshold fell outside of the normal zero to 20 decibel range at 3000 and 4000 Hertz in each ear.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Hearing loss is only considered a disability for VA purposes when the pure tone threshold at any frequency from 500 to 4000 Hertz is 40 decibels or greater, when the pure tone thresholds for at least three of these frequencies is 26 decibels or greater, or when speech recognition scores are less than 94 percent, however.  38 C.F.R. § 3.385.  The first and the third of these requirements were met in the left ear at the August 2007 examination.  Yet none of the requirements was met in the right ear.  Notwithstanding this, there was hearing loss arising to the level of a disability for VA purposes in both ears based on the first requirement at the June 2011 and June 2012 VA medical examinations.  Bilateral sensorineural hearing loss indeed was diagnosed.  The Veteran therefore has a current disability.  

As an organic disease of the nervous system, sensorineural hearing loss is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Service connection for the Veteran's bilateral sensorineural hearing loss cannot be presumed.  His service was for more than 90 days.  Indeed, he served for almost three years.  All of these years were during the period of war referred to for VA purposes as the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  However, there is no indication that the Veteran had any sensorineural hearing loss to a compensable degree within the year following his separation from service.  No diagnoses other than those referenced above exist.  The first of these occurred approximately over 38 years after his separation for the left ear and over 42 years after his separation for the right ear.

The Veteran has recounted hearing problems between his separation in December 1968 and December 1969.  He is a lay person because there is no indication that he possesses a medical background.  Lay persons are competent to state what they personally experience and observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's recount is competent.  Even assuming it also is credible, a determination on whether or not he manifested hearing loss was to a compensable degree even though it was not diagnosed is impossible.  Pure tone thresholds and speech recognition percentages are required in this regard, just as they were above.  38 C.F.R. §§ 4.85, 4.86.  This information is generally found only in medical examinations and treatment records.  Yet there are none dated during the aforementioned timeframe.

Except for any defects noted, a Veteran is presumed to be in sound condition when he begins service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are recorded in an examination report.  38 C.F.R. § 3.304(b).  Service treatment records document that the Veteran, after converting from the reported American Standards Association units to International Standards Organization units which have been used since November 1967, had bilateral hearing loss at his September 1965 entrance examination.  He was given a rating of 2, signifying that some activity limitations may be required, for hearing on his PULHES profile.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  As such, the presumption of soundness does not apply.  

It follows that the relevant inquiry should be whether or not the Veteran aggravated  pre-existing bilateral hearing loss during service as opposed to incurred bilateral hearing loss during service.  However, there is some conflict in this regard.  The examiners who conducted the August 2007 and June 2011 VA medical examinations indicated that the Veteran's hearing was normal at his entrance examination.  It is unclear whether or not they undertook the aforementioned conversion.  The examiner who conducted the June 2012 VA medical examination was the same examiner as in June 2011.  This examiner, taking into account the aforementioned conversion, indicated that the Veteran's hearing was largely normal with the exception of at 500 Hertz at his entrance examination.  The tone threshold indeed was 40 bilaterally there, but otherwise was 25 decibels or lower.

Regardless of the relevant inquiry, service connection has not been established.  Service treatment records dated after the Veteran's entrance examination are silent with respect to any hearing problems.  His pure tone thresholds were all 5 decibels or lower at his November 1968 separation examination.  He indicated in December 1968 that there had been no change in his medical condition since this examination.  This rules out both chronicity, which requires that the Veteran have had chronic sensorineural hearing loss during service.  It also rules out continuity of symptomatology, which requires a notation that he had sensorineural hearing loss or a questionable determination that that had sensorineural hearing loss which was chronic during service.  An acoustic disease, in sum, was not manifested by the Veteran during service.  
The Veteran thus must have suffered an acoustic injury during service.  He recounts in this regard that he was exposed to loud noise.  Specifically, he recounts working on running vehicles to include on active firing ranges without wearing ear protection.  The Veteran's recount is competent, just as above, because it involves his personal experience.  Layno, 6 Vet. App. at 465.  Competent lay evidence is deemed credible or not credible based on factors such as interest, inconsistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None of these factors is significant here.  

Indeed, due consideration shall be given to the circumstances of service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  The Veteran's DD-214 reflects that he was a general vehicle repairman.  His service personnel records document that he was a track vehicle mechanic as well as an engine and power train repairman.  Duties attendant to these positions involve the possibility of exposure to loud noise as the Veteran recounts.  His recount is facially plausible, in other words.  It also is consistent with the aforementioned.  Absent a hearing, the Veteran's demeanor never was observed.  There is no indication that he possesses a bad character, and he never has been accused of malingering.  He is interested in the outcome of this matter in that the grant of service connection raises the possibility of monetary gain.  However, this is outweighed by the aforementioned.  The Veteran, in sum, was exposed to loud noise during service.

All that remains to discuss is whether there is a nexus between the Veteran's current disability of bilateral sensorineural hearing loss and his loud noise exposure during service.  Medical evidence obviously can confirm such a nexus.  Lay evidence also sometimes can confirm such a nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  The existence of nexus here is a medical question due to the complexities involved, however.  These include the various types of hearing loss, the various etiologies for each type, and that over 45years have passed since the Veteran's service.  Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  The Veteran thus is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372.  As such, his credibility need not be addressed.

The medical evidence concerning nexus consists of three medical opinions, one rendered at each VA medical examination.  The August 2007 examiner opined that it is not likely that the Veteran's hearing loss is related to his service.  Noted in this regard was that he his hearing was normal at entrance into and separation from service, that he did not complain of hearing problems during service, and that he was not exposed to loud noise during service.  The June 2011 examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of his service.  As rationale, that his hearing was normal at entrance into and separation from service and that these results were accurate was noted.  The Veteran's recount that testing was in an open room using a machine of doubtful calibration was mentioned.  Yet it was explained that there was no support in this regard and that the results would be worse than actual, and not normal, if true.

Finally, this latter examiner opined in June 2012 that the Veteran's bilateral hearing loss was not caused by or the result of his service.  Noted in this regard was that his hearing was largely normal at entrance into and normal at separation from service, that he was exposed to loud noise during service, that he denies such exposure thereafter, and that medical literature on hearing loss does not support the concept of a delayed onset hearing loss following noise exposure.  It further was noted that a precise etiology could not be identified because comprehensive tests performed over the course of the Veteran's lifetime do not exist.  Even with such testing, pinpointing an etiology without any doubt was deemed difficult if not impossible.  A variety of factors, such as noise exposure, medical conditions, and presbycusis (hearing loss due to aging), were identified in this regard.  

The qualifications and expertise of the opiner, scope of assessment, review of pertinent evidence, accuracy of factual premises, rationale provided, and degree of certainty are of import in weighing a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  With respect to the August 2007 and June 2011 opinions, some of these factors are significant.  The Board's remand indeed found that neither discussed the Veteran's recount of having persistent hearing problems ever since being exposed to loud noise during service.  In other words, both had an incomplete rationale.  Inaccurate factual premises, namely no loud noise exposure during service and normal hearing at entrance into service, further are apparent.

Unlike the previous opinions, none of the aforementioned factors is significant with respect to the June 2012 opinion.  The examiner and opiner was an audiologist, someone trained in hearing loss.  It is reiterated from above that the examiner undertook an assessment of the Veteran and knew his medical history.  This included from review of the claims file, though which was not indicated.  No inaccurate factual premises are apparent.  That the examiner acknowledged that the Veteran's hearing was largely normal instead of normal is reiterated.  Reference further was made to his exposure to loud noise during service.  A multipart rationale was provided in support of the opinion.  Lastly, it was expressed using certain rather than equivocal language.

Acknowledgement is given to the Veteran's argument that the etiology for his hearing loss must be determined.  The June 2012 opinion included an explanation as to why this was impossible.  Even if it was possible and assuming there is only one etiology to pinpoint, doing so is not required.  All that is required is that it be determined whether or not there is a service etiology.  No obligation exists to determine an etiology unrelated to service.  Next, acknowledgement is given to the argument of the Veteran's representative that a negative opinion such as the June 2012 opinion cannot be supported in light of medical literature concluding that hearing was not tested sufficiently to assess noise-induced loss during service.  A copy of the literature unfortunately was not provided.  The provided Internet link no longer works.  

Even if the link did work, the medical literature therein would not alter the determination made herein.  Medical literature "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality."  Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998); Mattern v. West, 12 Vet. App. 222 (1999).  The aforementioned medical literature was not used in support of a medical opinion.  It is general in nature since it does not specifically relate to the Veteran.  Thus, it is of extremely limited usefulness.  Neither a copy of the medical literature cited by the June 2012 examiner not a link to it was provided.  Yet it, in contrast to the aforementioned, was combined with an opinion.  

This medical literature, which rejected delayed onset hearing loss after exposure to loud noise, is general in nature.  It is reiterated that a disease does not need to be diagnosed during service in order for service connection to be granted.  The disease simply must be incurred during service.  Similarly, hearing loss does not need to be present during service for service connection to be granted.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  A medically sound basis for attributing current bilateral hearing loss to loud noise exposure during service is the only requirement.  Hensley, 5 Vet. App. at 157.  No such basis was identified here.  In other words, the Veteran's current bilateral hearing loss was not deemed atypical in any manner such that the aforementioned general medical literature is not for application.  

One final note regarding the June 2012 opinion is of import.  Like the previous opinions, there once again was no reference to the Veteran's recount of having persistent hearing problems ever since being exposed to loud noise during service.  The Board's remand indeed did not require discussion in this regard despite noting the lack of such discussion as a flaw in the previous opinions.  To the extent this discussion should have occurred, the failure is of no consequence.  The Veteran recount is competent for the same reason as his other recounts have been found competent.  Yet it is not credible.  Lay evidence cannot be discounted merely because there is no contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, there is some such evidence.  Other factors also are significant.  

With respect to contemporaneous medical evidence, service treatment records reflect that the Veteran denied hearing loss at his separation examination.  These records were made concerning the present whereas his contrary recount was made concerning the past.  Curry v. Brown, 7 Vet. App. 59 (1994).  It is widely accepted that recall, with time, indeed becomes susceptible to inaccuracy.  The Veteran further complained of ear trouble at his separation examination, but he clarified only that he had had the mumps.  He presumably also would have reported other ear troubles to include hearing problems at that time had they existed.  That he failed to do so is an indication that they did not exist.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  

The 1996 to 2006 private treatment records similarly include numerous complaints made by the Veteran.  He indeed complained of ear trouble, specifically a skin lesion, in August 2006.  He never complained of other ear trouble to include hearing problems though he presumably would have had they existed.  It follows that there is a significant period of time lasting approximately a decade during which he did not had hearing loss.  While no inference can be drawn from the absence of treatment records from his separation from service to 1996, this significant period weighs against service connection. Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran's recount, in sum, is facially plausible.  Yet it is inconsistent with the other evidence.  Interest in the outcome of this matter in that the grant of service connection raises the possibility of monetary gain accordingly is not outweighed as it was before.

For the foregoing reasons, service connection for the Veteran's bilateral hearing loss cannot be presumed and has not been established.  The preponderance of the evidence indeed is against his receipt of this sole benefit sought on the basis of all raised theories of entitlement and all applicable theories of entitlement.  Negative evidence, chiefly the service treatment records and the June 2012 VA medical opinion, indeed is particularly persuasive.  The only positive evidence is from the Veteran and, in contrast, is much less persuasive.  Absent an approximate balance between this negative and positive evidence, there is no benefit of the doubt to afford to him.  Service connection for bilateral hearing loss is denied.  


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


